Citation Nr: 0704573	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  05-02 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a perforation of the colon secondary to a 
colonoscopy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.

In December 2005, the appeal was remanded by the Board so 
that a Travel Board hearing could be scheduled for the 
veteran.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in January 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  The veteran did not incur additional disability as the 
result of carelessness, negligence, lack of proper skill or 
error in judgment on the part of VA health care providers. 

2.  The veteran was properly informed by the surgical team 
performing the procedure of the nature of the proposed 
procedure, the expected benefits, reasonably foreseeable 
associated risks, complications or side effects; reasonable 
and available alternatives, and anticipated results if 
nothing was done.  The veteran signed his consent to the 
procedure on a VA-authorized consent form, which was 
witnessed.  There is no evidence that the veteran was not 
properly informed of the procedure or did not give informed 
consent.




CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for residuals of a perforation of the colon due to VA 
medical treatment have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.358, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May and October 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The claim was 
readjudicated in a July 2005 supplemental statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim entitlement to compensation under 38 U.S.C. 1151, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Medical records are 
available, the veteran offered testimony at a Travel Board 
hearing, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

Background

Medical records show that the veteran underwent a routine 
health screening colonoscopy in March 2003.  Prior to the 
colonoscopy, the veteran was advised of some of the known 
complications of the colonoscopy procedure, and perforation 
of the colon was one of the specifically named complications.  
A consent form was signed by the veteran.  This procedure was 
interrupted for concerns of a colonic perforation.  The 
veteran had been complaining of abdominal distention and 
pain.  The endoscopist immediately terminated the procedure 
and consulted general surgery for evaluation of the veteran.  
The veteran underwent an exploratory laparotomy and left 
hemicolectomy for perforation of the sigmoid colon.  A 
primary colocostomy was performed and the skin and 
subcutaneous tissue were left open to heal by secondary 
intention.  It was noted that the veteran's post-operative 
course was uneventful.  He was discharged home with home 
health care arrangements to manage his dressing changes.  

VA outpatient treatment records dated in August 2003, show 
that the veteran reported when he got up in the morning he 
felt the wound was a little tight, but no pain.  The 
examination showed the abdomen to be soft, not tender, and 
nondistended.  There was a midline well healed surgical scar.  
There was no tenderness to palpation, no signs of infection, 
no incisional hernia, or any weakness appreciated.  He had no 
other medical complaints.  The veteran was cleared to return 
to work.  In a January 2005 treatment note, the veteran 
denied any active symptoms.  

At his January 2006 Travel Board hearing, the veteran 
testified that he underwent a colonoscopy in March 2003; 
however, they stopped the procedure, an x-ray was ordered and 
it was discovered he needed surgery to correct a perforation.  
The appellant stated that he had to take extra time off from 
work to recuperate from the surgery to correct the colon 
perforation.  The veteran testified that he did sign a 
consent form prior to undergoing the colonoscopy, but no one 
explained it to him.  He also signed another consent form 
prior to the surgery to correct the perforation of the colon.  
The veteran stated that he was not on any medication for the 
residuals of the colonoscopy or subsequent surgery.

Criteria

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary and the proximate 
cause of the disability was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the veteran or the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Consequences otherwise 
certain or intended to result from treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2). 

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1) (2006).

Except as otherwise provided, all patient care furnished by 
VA shall be carried out only with the full and informed 
consent of the patient or, in appropriate cases, a 
representative thereof. In order to give informed consent, 
the patient must have decision-making capacity and be able to 
communicate decisions concerning health care.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment. The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done. The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion. The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox. 
The patient or surrogate may withhold or revoke his or her 
consent at any time.

The informed consent process must be appropriately documented 
in the medical record. The patient's or surrogate's signature 
on a VA-authorized consent form must be witnessed. The 
witness' signature only attests to the fact that he or she 
saw the patient or surrogate and the practitioner sign the 
form. The signed form must be filed in the patient's medical 
record. A properly executed OF 522 or other VA- authorized 
consent form is valid for a period of 30 calendar days. If, 
however, the treatment plan involves multiple treatments or 
procedures, it will not be necessary to repeat the informed 
consent discussion and documentation so long as the course of 
treatment proceeds as planned, even if treatment extends 
beyond the 30-day period. If there is a change in the 
patient's condition that might alter the diagnostic or 
therapeutic decision, the consent is automatically rescinded.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2006).

Analysis

VA medical records show that the veteran underwent a routine 
colonoscopy in March 2003 during which his colon was 
perforated.  The veteran underwent surgery to repair the 
perforation and his recovery was uneventful.  The veteran 
testified at his January 2006 Travel Board hearing that he 
signed a consent form prior to the colonoscopy and prior to 
the surgery to correct the perforation.  

Upon careful consideration of the evidence of record, it is 
apparent that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

The appellant has submitted no competent evidence which tends 
to substantiate his contentions that he suffered additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of any additional disability was the 
surgery performed in March 2003 or any follow-up care 
provided.  

Furthermore, there is no competent evidence that the result 
was not reasonably foreseeable, as the veteran signed a 
consent form that specifically named perforation of the colon 
as a risk which could occur during the colonoscopy.  The 
veteran knew the risk and accepted the risk.  While 
unfortunate, it does not rise to the level of actionable 
negligence.  The informed consent process is designed to help 
the veteran weigh all of the information to allow him to make 
the right choice for him.  For the veteran to now say that he 
did not consent to the procedure and its associated risks, he 
must bear the burden of proving that he was actually 
misinformed or misled by the VA health care providers.  After 
reviewing the evidence the Board finds that he failed to meet 
that burden.  Hence, his consent to the surgery is persuasive 
and is conclusive in law, and the Board may rely upon it to 
conclude that the appellant knowingly consented to the 
procedure notwithstanding the risks involved.  It bears 
recalling that in Brown v. Gardner, 115 S. Ct. 552 (1994), a 
seminal case in adjudicating claims under 38 U.S.C.A. § 1151, 
the United States Supreme Court specifically stated that it 
did not intend to exclude application of the doctrine volenti 
non fit injuria.  That is, if one, knowing and comprehending 
the danger, voluntarily exposes himself to it, though not 
negligent in so doing, he is deemed to have assumed the risk 
and precluded from a recovery for a resulting injury.  Id. at 
556 n. 3.   

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability following surgery in March 2003 is not warranted.  
Accordingly, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

 
ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of March 2003 VA medical 
care is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


